NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 14 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LIDIA RAQUEL ARIAS-MERCADO,                     No.    21-70490

                Petitioner,                     Agency No. A200-815-324

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 8, 2022**
                                 Seattle, Washington

Before: NGUYEN, MILLER, and BUMATAY, Circuit Judges.

      Lidia Raquel Arias Mercado petitions for review of an order of the Board of

Immigration Appeals (“BIA”) denying her motion to reopen her removal

proceedings based on changed country conditions in El Salvador. We have

jurisdiction under 8 U.S.C. § 1252, and we deny the petition.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The “critical question” is “whether circumstances have changed sufficiently

[in the country of removal] that a petitioner who previously did not have a

legitimate claim for [relief] now has a well-founded fear of future persecution.”

Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004). Accordingly, the evidence

supporting the motion to reopen must be “qualitatively different” than the evidence

available at the time of the petitioner’s previous hearing. Salim v. Lynch, 831 F.3d

1133, 1137 (9th Cir. 2016) (quoting Malty, 381 F.3d at 945).

      Here, the evidence does not reflect a change in Salvadorian gangs’ targeting

of the families of their victims. And, at the time of her prior hearing, Arias

Mercado’s family had faced extortionate demands and accompanying death threats

from gang members that are qualitatively similar to those she now cites as

evidence of changed conditions. While a “significant quantitative difference” in

country conditions may be sufficient to show a qualitative difference, the evidence

in this case falls short. Etemadi v. Garland, 12 F.4th 1013, 1030 (9th Cir. 2021).

Therefore, the BIA’s determination that Arias Mercado failed to demonstrate

changed circumstances in El Salvador material to her claim for relief was not

“arbitrary, irrational or contrary to law.” Chandra v. Holder, 751 F.3d 1034, 1036

(9th Cir. 2014) (quoting Azanor v. Ashcroft, 364 F.3d 1013, 1018 (9th Cir. 2004)). 1


1
  The BIA sufficiently considered Arias Mercado’s arguments and evidence in
reaching its determination. While the BIA’s decision must reflect consideration of
the issues raised before it and provide sufficient explanation for review, it is not

                                          2
       Because Arias Mercado cannot demonstrate the requisite change in country

conditions, we need not reach the BIA’s alternate holding that she failed to

establish prima facie eligibility for relief.

       PETITION DENIED.




required to “write an exegesis on every contention.” Agonafer v. Sessions, 859
F.3d 1198, 1206–07 (9th Cir. 2017) (quoting Lopez v. Ashcroft, 366 F.3d 799, 807
n.6 (9th Cir. 2004)).


                                                3